t:.5!:. ~--- ;;:,···-ifi
        '       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of I   .-f
                                                    UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                     V.                                    (For Offenses Committed On or After November 1, 1987)


                                  Julio Cesar Dominguez-Ornelas                            Case Number: 3: l 9-mj-22800




                REGISTRATION NO. 86477298
                                                                                                                         FilE
                THE DEFENDANT:                                                                                      JUL I 5 2019
                 IZI pleaded guilty to count(s) __::l:_o:.:f:...:C:..:o:::m=p~l=a1:::·n::..t_ _ _ _ _ _ _ _ _ _-+--~~~~=~~~--l
                   •       was found guilty to count(s)
                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                Title & Section                   Nature of Offense                                                          Count Number(s)
                8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

                   •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   D Count(s)                                                               dismissed on the motion of the United States.
                                    ------------~-----
                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                              .                ~ TIME SERVED                             • ________ days
                    IXl Assessment: $10 WAIVED         IZI Fine: WAIVED
                   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                    •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Monday, July 15, 2019
                                                                                         Date of Imposition of Sentence


                 Received - - - - - - - -
                          DUSM                                                           Hi{{iltLOCK
                                                                                         UNITED STATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                   3: 19-mj-22800
